—Appeal from an order of the Supreme Court (Plumadore, J.), entered September 16, 1993 in Saratoga County, which denied defendants’ motion for summary judgment dismissing the complaint.Plaintiffs commenced this personal injury action against defendants, their landlords, alleging that defendants negligently allowed an electrical wire to remain exposed in plaintiffs’ apartment, causing injury to plaintiff Julie Inskeep when she received an electric shock upon touching the wire. Defendants’ motion for summary judgment dismissing the complaint was denied. We agree with Supreme Court that questions of fact remain to be determined which preclude the grant of summary judgment.Mikoll, J. P., Mercure, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, with costs.